MEMORANDUM **
Chadwick Edward Asheim appeals from the 60-month sentence imposed following his guilty-plea conviction for attempted bank robbery, in violation of 18 U.S.C. § 2113(a), and the 6-month consecutive sentence following revocation of supervised *523release for committing a new law violation of attempted bank robbery. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Asheim contends that the district court erred by denying his request for an adjustment for acceptance of responsibility pursuant to U.S.S.G. § 3El.l(a). The district court did not err because Asheim waived his right to seek such an adjustment. See United States v. Olano, 507 U.S. 725, 733, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993); of. United States v. De la Fuente, 8 F.3d 1333, 1337 (9th Cir.1993) (traditional contract law principles usually apply to plea agreements).
Asheim also contends that the district court failed to adequately explain the reasons for rejecting his attorney’s non-frivolous arguments relating to his mental health problems. There was no plain error affecting Asheim’s substantial rights. See Rita v. United States, 551 U.S. 338, 357-58, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007); see also United States v. Dallman, 533 F.3d 755, 762 (9th Cir.2008).
Finally, we deny as moot the government’s request to strike certain portions of Asheim’s opening brief.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.